Citation Nr: 0301687	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-02 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and T. V.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to 
August 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and his witness, T. V., appeared at a hearing 
held at the RO on April 10, 2002.  Unfortunately, because of 
a malfunction in the taping of the hearing, no record of the 
hearing, including a tape or a transcript, is available.  The 
appellant was advised of the malfunction by his 
representative and offered the opportunity to appear at a new 
hearing.  He declined that offer.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's PTSD is currently manifested by anxious 
mood, avoidance of others, an inability to adapt to stressful 
circumstances, impaired concentration, and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, and no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a September 1997 VA PTSD examination, the appellant 
reported an employment history that included more than 30 
different jobs.  He was employed part-time as a painter and 
carpenter.  The appellant complained of daily flashbacks to 
combat, including episodes involving bombs, grenades, and 
rockets.  He also complained of nightmares and night sweats.  
He did not like to associate with others, and suspicious of 
people.  He heard voices.  He had abnormal movements of his 
mouth and extremities.  He had difficulty sleeping.

On examination, the appellant was alert, cooperative, 
coherent, and goal-directed.  The examiner, a psychiatrist, 
noted abnormal movements of the appellant's mouth and 
extremities.  The appellant was oriented to person, place, 
and time.  His memory was intact.  His insight and judgment 
were fair.  He was not suicidal.  Diagnoses included chronic 
PTSD.  The appellant was competent but unemployable.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60-70.

At an October 2000 VA PTSD examination, a VA psychologist 
examined the appellant and noted in the examination report 
that the appellant's claims folder, military records, and 
other records were not available for review.  The appellant 
reported that he was followed at a VA outpatient clinic for 
PTSD.  He had not been hospitalized for psychiatric reasons 
since approximately 1993.  The appellant had never been 
married.  He lived by himself.  He had not worked since 
approximately 1991 when he had been employed as a dishwasher.  
He complained of chronic anxiety as well as an exaggerated 
startle response.  He reported a history of polysubstance 
abuse but had been sober for approximately three years.

There was no impairment of thought process or communication.  
No hallucinations or delusions were admitted.  The 
appellant's behavior was appropriate during the interview.  
He denied suicidal or homicidal ideation.  He maintained 
adequate personal hygiene and was able to perform activities 
of daily living.  He was oriented to person, place, and time.  
His memory was intact for recent and remote events.  No 
obsessive or ritualistic behavior was observed.  The rate and 
flow of speech were relevant and coherent.  He denied panic 
attacks.  His sleep was adequate.  His mood showed no 
significant depression; he claimed to be and anxious and 
tense most of the time.  The diagnoses included PTSD.

From April 2001 to May 2001, the appellant was placed in the 
domiciliary of a VA medical center in order to participate in 
a three-week PTSD intensive outpatient program.  It was noted 
that he was single, had never been married, he lived alone 
and had not worked since 1993.  His PTSD symptoms included 
chronic anxiety, noise startle, social isolation, depression, 
and paranoia.  Approximately four days prior to completion of 
the program, the appellant required individual psychiatric 
treatment because difficulty adjusting to the domiciliary and 
difficulty when other veterans discussed their experiences in 
service resulting in a paranoid pattern and agitation.  
Diagnoses at discharge included PTSD and paranoid type 
schizophrenia.  A GAF score of 45-50 was assigned.  At the 
time of discharge, the appellant was stable and competent.  
He denied any suicidal or homicidal ideations, intentions, or 
plans.  He was able to perform the activities of daily 
living, but he was unable to work because of the severity, 
complexity, and chronicity of his condition.  The 
psychiatrist who treated the appellant in May 2001 assigned a 
GAF score of 50-55.

In a September 2001 report, a VA psychologist noted that she 
had been treating the appellant since June 2001, when he had 
been referred from a PTSD program.  The administrators of the 
program had informed her that the appellant was too fragile 
to be able to complete that program.  He had developed some 
paranoid psychosis, which required intervention.  The 
psychologist reviewed the appellant's other medical records.  
In May 2001, while the appellant was in the PTSD program, a 
VA marriage and family counselor had noted that the appellant 
had been unable to follow the theme of some of the 
assignments made in her portion of the PTSD program.  The 
appellant was unable to focus on specific tasks in the 
program.  He seemed confused at times and would derail the 
discussion.  He had difficulty staying focused and had 
limited understanding of the various topics covered in the 
program.  The psychologist reported that when she met the 
appellant in June 2001, he believed that he had completed the 
PTSD program.  He was in denial about his psychological 
dysfunctioning, and he dissociated and rationalized many of 
his behaviors.  His thinking was concrete.  Many of his 
behaviors were related to events that occurred during his 
military service.  In July 2001 he showed her original 
artwork of his that related to combat action and the 
military.  He lived alone, although he reported that his 
house was filled with ghosts.  He tended to isolate himself.  
He reported symptoms of PTSD, including hyperarousal, 
paranoia, and flashbacks.  He had no friends since he stopped 
"drinking and drugging."  The appellant gave the impression 
of being more competent than he actually was.  At the time of 
the graduation of the PCT group, the appellant was barely 
functioning.  He rambled, was extremely tangential, and was 
unable to focus.  He had not worked for an extended period of 
time.

The examiner opined that the appellant was currently unable 
to participate in the work force.  His ego was very fragile.  
His ability to interact or socialize was very limited.  He 
had become very isolated and rarely interacted with others.  
The examiner added that, if proper rehabilitation were 
available to him, he could eventually work in a sheltered 
workshop or "protected environment" if one were available 
locally.  His PTSD and schizophrenia were "closely 
intertwined."  The examiner diagnosed PTSD and 
schizophrenia.  She assigned a GAF score of 40.

In October 2001 the appellant underwent a VA PTSD examination 
by a board of two psychiatrists.  The examiners reviewed the 
appellant's claims folder.  After service, the appellant had 
been employed at a textile mill.  He had also performed 
construction work, and he had been employed as a custodian at 
a university.  His longest term of employment had been ten 
and one-half months.  He had last worked in 1991.  He had 
never been married, but he reported having four children.  He 
lived by himself.  He drank approximately two cans of beer 
per day.  He denied any illegal drug use.  He had been 
followed consistently for psychiatric treatment at VA since 
1977.

In terms of symptoms of schizophrenia, the appellant reported 
hearing voices on a regular basis.  He felt that people were 
after him, and he did not trust anyone.  In terms of symptoms 
of PTSD, the appellant reported having monthly nightmares 
about war and seeing bodies blow up.  Dead animals reminded 
him of his combat experience.  He avoided watching war 
movies.  He isolated himself and did not have any friends.  
He felt estranged from other people.  He avoided going 
outside and getting involved in activities that reminded him 
of his combat experience.  He became irritable occasionally 
and had difficulty in concentrating.  Loud noises startled 
him.

On examination, the appellant was calm, cooperative, and 
pleasant.  He was casually dressed, and he made good eye 
contact.  His personal hygiene was okay.  He had some 
dyskinetic movements of his eyes.  His mood was okay.  His 
affect was pleasant at times.  His speech was normal rate and 
tone.  His thought processes were logical.  There was no 
looseness of association or flight of ideas.  With regard to 
thought content, the examiners noted that the appellant heard 
voices and had paranoia at times.  He denied any suicidal or 
homicidal ideation.  He was alert and oriented to person, 
place, and time.  He was able to name the current and past 
three presidents.  He was able to spell "world" backward 
and forward.  His insight and judgment were limited.  
Diagnoses included PTSD and chronic paranoid schizophrenia.

The examiners assigned an overall GAF score of 30, a GAF 
related to schizophrenia score of 35, and a GAF related to 
PTSD score of 50.  The examiners opined that the appellant's 
primary diagnosis was schizophrenia and that his secondary 
diagnosis was PTSD.  He had poor coping skills secondary to 
his schizophrenia, which made it harder for him to deal with 
his PTSD symptoms.  His symptoms of schizophrenia caused him 
severe impairment in his reality testing and communication.  
His symptoms of PTSD were also severe and caused serious 
impairment in his social and occupational functioning.

VA medical records dated from November 2001 to March 2002 
show that the appellant continued to be treated for PTSD and 
paranoid schizophrenia.  The appellant was assigned GAF 
scores of 60 in every month.  The appellant's symptoms 
included depression and isolation.  In December 2001 he 
reported that he had not had recently auditory hallucinations 
but that he did continue to have intermittent intrusive 
thoughts of combat.  In January 2002 he reported that he had 
a developing relationship with a "lady friend."  In March 
2002 it was noted that the appellant was increasing his 
isolation.

On April 25, 2002, the appellant and T. V. (Ms. V.) appeared 
at a hearing before a Decision Review Officer (DRO) at the 
RO.  Although a transcript of the hearing could not be made, 
the DRO prepared a report of what transpired.  Ms. V. 
testified that the appellant had obvious mental problems 
after returning from Vietnam.  His condition continued to 
deteriorate over the years.  Although she was not a health 
care professional, she opined that the appellant's condition 
was due to his service in Vietnam.  The appellant indicated 
that his only treatment since being examined in October 2001 
had been at a VA facility.  The DRO advised the appellant 
that these records would be obtained by VA.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-
2000 (Nov. 27, 2000) (determining that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment).  As discussed below, the RO fulfilled its duties 
to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In the December 2001 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to substantiate his claim, 
specifically the evidence required for a higher disability 
rating.  The regulations provided in the SOC also informed 
the appellant that VA would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  At 
the April 2002 hearing, the Decision Review Officer inquired 
as to whether additional treatment records were available.  
The appellant was informed that the RO would obtain the 
identified records.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the SOC and the discussion 
at the hearing informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

As for VA's duty to assist a veteran, the RO has obtained VA 
treatment records that the appellant has identified.  The 
appellant has indicated that he had not received private 
medical treatment.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disability) 
records exist that have not been obtained.  As for VA's duty 
to obtain any medical examinations, that was fulfilled by 
providing VA examinations to the appellant in October 2000 
and October 2001.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2002).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, 30, 50, 70 
and 100 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2002).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2002).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2002).

The medical evidence shows that the appellant has been 
assigned GAF scores of 60-70 in September 1997, 45-50 and 50-
55 in May 2001, 40 in September 2001, and 50 in October 2001 
based upon his impairment from PTSD.  A GAF score of 31-40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  See DSM-IV at 
44-47.  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  A GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Id.  A GAF 
score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The results of the multiple VA examinations and outpatient 
treatment records present a clear, consistent picture of the 
appellant's level of disability from PTSD.  Although there is 
some variance between the records regarding the severity of 
the appellant's symptoms, it is evident that these 
differences represent exacerbation or remission of the 
appellant's symptoms.  According to these reports, the 
appellant has symptoms such as depressed mood, anxious mood, 
chronic sleep impairment, avoidance of others, inability to 
adapt to stressful circumstances, impaired concentration, and 
an inability to establish and maintain effective 
relationships.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates the criteria for assignment of a 70 percent 
disability rating.  See 38 C.F.R. § 4.7 (2002).

The appellant's most significant symptoms are his inability 
to establish and maintain effective relationships and his 
difficulty in adapting to stressful circumstances including 
work or a worklike setting.  Although the appellant has 
reported having a "lady friend," the evidence shows that 
the appellant remains isolated in spite of his desire to have 
social relationships.  Further, the appellant has been unable 
to establish or maintain any other relationships.  He has 
never been married, and, if he has any children, he does not 
appear to have any relationships with them.  He has impaired 
concentration, which appears to increase when he associates 
with other people.  Because of the effect of these symptoms, 
the appellant's overall disability picture more nearly 
approximates the criteria for a 70 percent disability rating 
than a 50 percent disability rating.

Although the two VA psychiatrists who examined the appellant 
in October 2001 were able to differentiate the symptoms of 
the appellant's PTSD from those of his nonservice-connected 
paranoid schizophrenia, they nevertheless noted that the 
symptoms of the appellant's PTSD were severe.  Indeed, they 
assigned a GAF score attributable to his PTSD symptoms of 50, 
thus finding that these symptoms produced serious impairment 
in the appellant's social and occupational functioning.

The Board considered assigning the appellant a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of such a rating.  He does not meet any of 
the criteria for a rating higher than 70 percent.  For 
example, there is no evidence in the record of a gross 
impairment of thought processes or communication, grossly 
inappropriate behavior, inability to perform activities of 
daily living, danger of hurting himself or others, 
disorientation to time or place, or memory loss for names of 
himself or close relative or his occupation.  Although the 
appellant's symptoms have included auditory hallucinations, 
these have been attributed to his nonservice-connected 
paranoid schizophrenia, not to his PTSD.  In order to 
evaluate his PTSD as 100 percent disabling, it requires that 
his disability more nearly approximate the criteria for that 
rating than for the lower rating.  Because the appellant 
meets none of these criteria, a higher rating is not 
warranted.

The evidence supports a rating of 70 percent, but no higher, 
for PTSD under Diagnostic Code 9411.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the appellant's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his disability from 
PTSD.  








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 70 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


